UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1154


GRACE MAKAU,

                    Plaintiff - Appellant,

             v.

LOUISE MEYER, District Court Judge; KRIS BAILEY, District Court Judge;
VINCE ROZIER, District Court Judge; ERIN GRABER, District Court Judge;
CHRISTINE M. WALZYK, District Court Judge; BEVERLY SCARLETT,
District Court Judge; JOE M. BUCKNER, District Court Judge; LUNSFORD
LONG, District Court Judge; PAIGE VERNON, District Court Judge,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, District Judge. (1:16-cv-01346-TDS-JEP)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North Carolina, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Grace Makau appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing her civil complaint as frivolous and for failing to

state a claim upon which relief may be granted. We have reviewed Makau’s appellate

brief and the record on appeal and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. Makau v. Meyer, No. 1:16-cv-01346-TDS-JEP

(M.D.N.C. Feb. 1, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                          2